Citation Nr: 0936332	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-03 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis, claimed 
as A and B types.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006, June 2007, and 
September 2008 rating decisions of the RO in St. Louis, 
Missouri, which granted service connection for PTSD, 
assigning an initial 30 percent disability rating, and denied 
all the remaining claims.  

During the pendency of the appeal, an increased evaluation 
from 30 percent to 50 percent was granted for PTSD by rating 
decision dated in February 2008.  The Board notes, with 
respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The Board notes that the appellant has been diagnosed with 
colorectal cancer in the last year.  The appellant is also 
pursuing a disability claim for emphysema as due to asbestos 
exposure.  Gastrointestinal cancers, which encompass 
colorectal cancer, are associated with asbestos exposure.  
The Board finds that the appellant's prior asbestos related 
claim raises reasonably a claim for service connection for 
colorectal cancer on the same basis.  The matter is REFERRED 
to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The issues of service connection for emphysema and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity.  

2.  The appellant does not have a current diagnosis of 
hepatitis, nor does he have any residuals associated with 
past hepatitis infection.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  A disability associated with hepatitis was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for an 
increased rating for PTSD and service connection for 
hepatitis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements in initial ratings 
cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's PTSD and 
hepatitis claims, a letter dated in July 2006 fully satisfied 
the duty to notify provisions, including notice of the degree 
of disability and effective date provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate psychiatric VA 
examination in 2008.  The appellant has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

If VA provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a May 2007 medical examination to 
obtain an opinion as to whether he had a disability, either 
hepatitis itself or residuals, as the result of inservice 
hepatitis.  This opinion was rendered by a medical 
professional following a thorough examination and interview 
of the appellant and review of the claims file.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Ratings

The appellant contends that he is entitled to an initial 
rating in excess of 50 percent for his PTSD.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

The appellant's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  DSM-IV.  A score 
of 51-60 represents "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A May 2006 evaluation was performed by a Dr. Everson.  The 
appellant indicated that he had a strong deterioration in 
mood over the previous two months.  The appellant stated he 
had been unable to work due to poor focus, depression and 
moodiness.  After describing his symptoms, the doctor 
diagnosed PTSD.  During the interview, the appellant was 
alert and oriented.  He was dressed and groomed fairly.  He 
was cooperative with good eye contact.  Mood was depressed.  
Affect was appropriate with his mood.  Thought processes were 
linear, logical and goal-directed.  Thought content was void 
of suicidal or homicidal ideation, auditory or visual 
hallucinations, paranoia or delusions.  He denied past 
suicide attempts.  Memory was intact per history.  A GAF 
score of 70 was assigned.  The appellant reported that he 
used marijuana regularly, which he felt helped control his 
symptoms.  The appellant reported using Zoloft for the prior 
two months, with a recent increase in dosage, and trazadone.  

An August 2006 letter from a social worker summarized his 
course of treatment.  The letter indicates that the appellant 
had been compliant with counseling sessions and medication.  
The treatment goals were decrease symptoms of depression and 
anxiety, increase coping and stress management skills.  

An October 2006 private treatment note from a nurse indicates 
that she met with the appellant.  She concluded that the 
appellant was not fit to return to work.

The appellant had a November 2006 VA examination in 
connection with this claim.  On examination, the appellant 
was alert and oriented.  He was clean and casually dressed.  
He was cooperative, relaxed and attentive.  Mood was fearful.  
Affect was normal.  Speech was unremarkable and clear.  
Thought processes and content were unremarkable.  Thought 
content was void of auditory or visual hallucinations.  The 
examiner noted some persecutory delusions.  The appellant 
indicated that he had suicidal thoughts in the past, but less 
so now.  He reported homicidal thoughts in April, but now 
since he began treatment, the appellant understood the 
outcome of his behavior.  The appellant partially understood 
that he has a problem.  The appellant had inappropriate 
behavior while working in the form of becoming too vocal, not 
wanting to work with anyone other than another Vietnam 
veteran whom no one else could work with, isolation from his 
family and drug abuse.  The appellant reported becoming very 
violent very quickly.  The appellant endorsed the symptoms of 
PTSD, indicating daily symptoms for the previous four years.  
The appellant reported some problems managing his daily 
affairs, i.e., paying bills, in the past, which had become 
better when he began treatment.  The examiner assigned a GAF 
score of 43.  The examiner indicated that the appellant is 
alright with medication, but the appellant thinks that 
without medication, he may hurt himself.  The appellant 
reported that he believed that he could not return to work, 
although the examiner did not state that he was unemployable.  
The examiner did indicate that he was, at the time of the 
exam, still suffering very badly in all areas of functioning, 
but not as badly as before treatment.  

The appellant established care through VA in January 2007.  A 
social work write up from January 18th indicates that the 
appellant was placed on medical leave in April 2006 after 
threatening a co-worker.  He attempted to return to work in 
July or August, but his blood pressure went up every time, so 
he was not allowed to return.  He reported living alone in a 
building belonging to his daughter and son in law.  The 
appellant denied having current thoughts of harming himself 
or others.  His symptoms were much improved with his current 
medication.  The appellant requested follow-up with a staff 
psychiatrist.

The appellant's later VA treatment records show that he was 
followed by a psychiatrist with sessions about every two 
months.  A February 2007 psychiatric note indicates that the 
appellant continued his drug abuse.  He was pleasant and 
casually dressed.  His mood was "very depressed with the 
cold weather."  His affect was anxious with occasional 
smiles.  He reported occasional suicidal thoughts of jumping 
off his balcony "if the weather didn't warm up."  He denied 
homicidal thoughts since he quit working.  He was alert and 
oriented, with speech regular in rate and rhythm.  Insight 
was poor to the effects of drug abuse on mood and 
relationships.  Judgment was improving with improving 
irritability.  He reported his family considered him more 
pleasant to be around.  By the time of a January 2008 social 
work note, the appellant was reporting similar symptoms, with 
some increase around the anniversary date of his stressor.  
The appellant noticed he had knives lying around his room 
even though he has received no threats and feels safe in his 
room.  There was no mention of thoughts of harming himself or 
others.  The psychiatric notes over the course of 2007 and 
early 2008 indicates similar findings.  The appellant 
reported increased depression at that time of year.  The 
appellant had a brief relationship between September and 
December, which he ended because he felt he could not handle 
the stress.  He denied hopelessness or suicidal ideation.  
The appellant reported continued drug and alcohol abuse.  GAF 
scores through 2007 were 50.

The appellant had another VA examination in February 2008.  
The appellant's medications continued and he has regular 
counseling sessions.  The appellant reported isolating 
himself in his home three day a week on average.  The 
appellant's father was placed in a nursing home, leading the 
appellant to visit often and get the appellant out of the 
house.  The appellant reported that, in general, he feels 
more irritable and more easily provoked by others.  The 
appellant reported a brief romantic relationship the previous 
fall, which he broke off due to stress.  He indicated that he 
"blew up" at his sister over the holidays.  He reported 
that he threatened to shoot his daughter and son-in-law two 
years before.  The appellant has no close friends.  He does 
not socialize with others, except those with whom he is using 
substances.  He spends most of his time alone or with his 
father.  The appellant reported significant, ongoing 
substance abuse dating back thirty five years.  The appellant 
had some impulse control problems due to a history of verbal 
aggression.  The appellant had no suicide attempts since his 
last examination.  He reported monthly suicidal ideation via 
motor vehicle accident and without current intent.  On 
examination, the appellant was alert and oriented.  He was 
dressed and groomed fairly.  He was cooperative with good eye 
contact.  Mood was depressed.  Affect was anxious.  Thought 
processes were linear, logical and goal-directed.  Thought 
content was void of suicidal or homicidal ideation, auditory 
or visual hallucinations, paranoia or delusions.  Memory was 
intact per history.  The appellant had no inappropriate 
behavior.  The appellant reported panic attacks twice a week.  
The appellant reported showering every three days and tooth 
brushing twice daily.  The examiner indicated that the 
appellant's contact with others generally revolved around 
substance abuse, which may be an attempt to control his PTSD.  
An increase in stress, such as returning to work, would 
likely interfere with any attempt to cut down or abstain from 
alcohol use.  A GAF score of 41 was assigned.  The examiner 
indicated that the appellant's symptoms had worsened since 
his last exam.  

A March 2009 psychiatric note reflects continued GAF scores 
of 50 and relatively stable symptoms.  

Based on these reports, the Board finds that the appellant's 
demonstrated PTSD symptomatology warrants a continuation of 
the currently assigned 50 percent rating.

The appellant's GAF scores range from 70 to 41.  This 
indicates symptoms ranging down into serious impairment in 
social and occupational functioning.  See DSM-IV, supra.  The 
bulk of the GAF scores, reflecting in his ongoing psychiatric 
visits, are at 50, indicating serious impairment in social, 
occupational functioning.  

The Board has considered the probative value of the October 
2006 treatment note indicating that the appellant should not 
be returned to work.  The note is without factual predicate 
and the Board is unable to evaluate this comment in light of 
the evidence or rationale of the other opinions.  The Board 
concludes that it is inadequate for ratings purposes.  See 
Nieves-Rodriquez, supra.  The Board will not afford this 
opinion much weight.  

The appellant has consistently denied many of the symptoms 
listed in DC 9411 as exemplars of the level of disability 
necessary for 70 and 100 percent ratings.  He has not been 
shown or been reported to have gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior.  He has not 
been found to be in persistent danger of hurting himself or 
others.  The sole reports of suicidal or homicidal ideation 
occur in the November 2006 VA examination report and these 
reports are historical in nature.  His maintenance of 
personal hygiene is less frequent than normal, bathing every 
few days, but he does appear to have the basic ability to 
perform activities of daily living.  There is no 
disorientation to time or place, and no memory loss for names 
of close relatives, own occupation, or own name.  He has not 
been shown to have deficiencies in most areas, such as work, 
school, and family relations.  He has impaired judgment and 
mood, but not due to suicidal ideation, obsessional rituals, 
or intermittently illogical, obscure, or irrelevant speech.  
He has been consistently depressed in mood and anxious in 
affect, but he lives independently.  He has some impaired 
impulse control with evidence of unprovoked irritability as 
his employment ended in April 2006, but without periods of 
violence.  There is no spatial disorientation.  There is some 
difficulty in adapting to stressful circumstances but he was 
able to begin a brief romantic relationship, which speaks to 
some basic, adequate level social functioning.  

The appellant argues that he was granted pension due to his 
PTSD; therefore, he should be granted a 100 percent rating 
for his PTSD.  The Board notes that he was granted pension 
based on his PTSD and on his other, non-service connected 
disabilities.  The Board finds that this argument is 
unavailing.

In sum, the appellant has strained, but effective, 
relationships with his family.  While he has no friends 
outside his drug abuse activities, he was able to begin a 
romantic relationship.  The November 2006 VA examination 
report deals largely with the appellant's reported 
difficulties prior to treatment.  The appellant reported that 
he began treatment in April 2006, with improvement.  The May 
2006 evaluation did not report symptoms of such severity.  On 
the contrary, the appellant denied many of the severe 
symptoms reported in the November 2006 report.  The November 
2006 report is an outlier in terms of severity.  Over the 
course of the claim, the appellant has reestablished family 
relationships, had a brief romantic relationship, lived 
independently and had generally appropriate behavior.  The 
Board finds that the appellant's PTSD symptoms create 
occupational and social impairment with reduced reliability 
and productivity, but not total occupational and social 
impairment or deficiencies in most areas.  The criteria for a 
rating in excess of 50 percent are not met.  See 38 C.F.R. 
§ 4.130, DC9411, supra.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's PTSD disability 
is not inadequate.  The General Ratings Formula evaluates 
disability based on a totality of circumstances.  The 
appellant has reported panic attacks, sleep impairment, 
motivation and mood impairment and social and occupational 
functioning impairment that is consistent with the symptoms 
contemplated by the schedular criteria.  There are no 
symptoms of psychological functioning left uncompensated by 
the schedular criteria.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for an initial rating in excess of 50 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The appellant contends that he is entitled to service 
connection for hepatitis that he contracted during service.  
The appellant's May 2006 claim listed hepatitis A, which the 
RO denied in a December 2006 rating decision.  The appellant 
clarified that he was claiming hepatitis B in a January 2007 
statement.  The RO, rather than adjust the issue claimed, 
issued a June 2007 rating decision denying hepatitis B.  The 
appellant's subsequent statements indicate that the hepatitis 
B claim was the correct claim.  The RO ignored hepatitis B in 
the Statement and Supplemental Statement of the Case.  The 
Board has recharacterized the issue to reflect the 
appellant's actual contentions.  As the RO has addressed 
these facts at least once, there is no prejudice to the 
appellant to the Board's actions.  For the following reasons 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant was treated for hepatitis B during service.  He 
was seen in October 1974 complaining of malaise and headache.  
The appellant was clinically jaundiced on presentation.  The 
appellant had been at the EM club at the Naval Training 
Center, which had an outbreak of infectious hepatitis.  The 
appellant was admitted.  Serology showed a positive reaction 
on the hepatitis HBAG test, confirming the presence of 
hepatitis B.  The appellant was hospitalized for six weeks.  
At discharge, the hepatitis was considered to have resolved 
without complications or sequelae.  The appellant was seen 
for a follow-up in June 1975.  Liver function tests were 
normal.  The appellant's subsequent examinations for military 
service, at separation from active duty in August 1975, and 
for Reserve service in August 1978 and August 1987, show 
reports of a history of hepatitis, with no recurrence.

The appellant contends that his hepatitis returned in 2003.  
Following substantial treatment, the appellant had his 
gallbladder removed in July 2003.  The appellant believes 
that this is related somehow to his hepatitis.

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  The appellant's 2003 treatment records from Dr. 
Snowden do not mention hepatitis.  There is no indication 
that hepatitis was suspected.  The Board cannot accept the 
appellant's statements as competent evidence that the 
symptoms he experienced in 2003 were a return of his 
inservice hepatitis.  

The appellant established care with VA in January 2007.  The 
January 2007 intake evaluation included a workup for 
hepatitis.  Serology tests from that date show nonreactive 
hepatitis B surface antigen (HBsAg) and hepatitis B surface 
antibody (HBsAb) and negative hepatitis A and C tests.  The 
appellant did have a positive hepatitis B core antibody 
(HBcAb) test.  The diagnosis at that time was a history of 
hepatitis B.

The appellant was then seen for a May 2007 VA examination for 
hepatitis B and possible gallbladder complications.  The 
General Medical examination report indicates the presence of 
hepatitis B following a physical examination.  All physical 
findings were normal at that time and liver function tests 
were noted to be normal.  The liver and gallbladder specific 
examination report also indicates the presence of hepatitis B 
following a physical examination.  Again, physical findings 
were normal at the time.  

The Board notes that the current active problems list from 
the appellant's ongoing VA treatment records shows hepatitis 
B.  The entry date for that diagnosis is January 18, 2007, 
the day of the intake evaluation discussed above.  The Board 
is unclear as to why hepatitis B was listed as an active 
problem, when the evaluation for that date states that it is 
a historical problem.  

The Board finds that the appellant does not have a current 
hepatitis disability.  Such a diagnosis was not made prior to 
his claim for benefits, as shown in the 2003 treatment 
records.  When tested by VA, the appellant had the antibody, 
but not the virus.  The Board is aware of the conflicting 
diagnosis.  Given the long period of time since the disease 
was last active, the lack of objective findings that support 
current hepatic dysfunction on the May 2007 examinations and 
the negative serology and physical findings in January 2007, 
the Board finds that the evidence that the disease is not 
currently present outweighs the evidence that it is.  The 
Board finds that the appellant has hepatitis B only by 
history.  Service connection cannot be granted on that basis.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for a diagnosis of a disability 
by history).

The Board further finds that the appellant does not have, nor 
has he ever had, hepatitis A.  Service connection for that 
disease is not warranted.  See Hickson, supra.  

The appellant also contends that his hepatitis B is the cause 
of liver and gallbladder conditions.  The May 2007 VA 
examination report indicates that the appellant had biliary 
dyskinesia and chronic acalculus cholescystitis.  All 
symptoms were alleviated by his gallbladder surgery.  The 
examiner indicated that there was not a likely connection 
between hepatitis and the gallbladder dysfunction.  A search 
of medical literature found only two reported cases of such a 
connection, both in India.  There was, at that time, no 
additional identified liver condition.  Abdominal imaging 
revealed a liver cyst in May 2003.  This cyst was not present 
at follow-up imaging in June, July and September 2003.  The 
September 2003 report indicates no abdominal abnormality.  
The Board finds that the appellant had no other liver 
condition at the time he filed his claim.  Since filing his 
claim, the appellant was found to have colorectal 
adenocarcinoma in November 2008.  The cancer has metastasized 
to the liver.  The appellant is not currently pursuing 
service connection for the cancer and this is a clear 
intervening cause of liver dysfunction.  

The Board finds that the appellant does not have a current 
hepatitis disability, either by current viral infectious 
process or by residuals as a result of prior infection, to 
include inservice infection.  Service connection is not 
warranted.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's hepatitis claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to service connection for hepatitis, claimed as A 
and B types is denied.


REMAND

The appellant contends that he has emphysema as a result of 
asbestos exposure during service.  Specifically, the 
appellant states that he served as a Machinist's Mate aboard 
the U.S.S. Kitty Hawk, which underwent an extensive refit 
between January and July 1973.  During his work at this time 
he states that he was exposed to asbestos.  The appellant's 
service personnel records and the log of the Kitty Hawk's 
activities associated with the claims file for his PTSD claim 
confirm both his presence and the refit.  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed into VA's 
Adjudication Procedure Manual, M21-1, Part VI.  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See id.  The latent 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  See id.

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the disease.  Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory emphysema may also be 
evident.  See Adjudication Procedure Manual, M21-1, Part VI, 
7.21(c).  The questions of whether the appellant has 
asbestosis and whether such is etiologically related to his 
service in the United States Navy require competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case the record contains conflicting medical 
evidence.  The veteran's service records show that he served 
in the Navy.  The service medical records are negative for 
findings of a lung disorder caused by asbestosis.  

The appellant has provided an April 2008 letter from a Dr. 
Dymek in support of this claim.  This letter indicates that 
the appellant has "additional damage" to his lungs due to 
asbestos exposure.  

Additional private and VA treatment records indicate 
bibasilar scarring of the lungs, chronic obstructive 
pulmonary disease, and emphysema, with chronic bronchitis.  
Despite numerous imaging reports, the only diagnosis that the 
appellant has lung damage resulting from asbestos exposure is 
the letter from Dr. Dymek.  On the contrary, a May 2007 VA 
chest x-ray was interpreted to show that the appellant had 
"platelike atelectatic disease / chronic changes" in both 
lung bases.  

The Board notes that asbestosis may be characterized by 
"minor involvement of the bases to extensive scarring."  
Dorland's Illustrated Medical Dictionary 161 (30th ed. 2003).  
The Board finds that the medical evidence is in conflict as 
to whether or not the appellant has an asbestos related lung 
disease.  The appellant has not been provided with a VA 
examination in connection with this claim.  The Board 
concludes that remand is warranted to determine whether the 
appellant has an asbestos related lung disease, whether that 
disease is related to service and whether any other lung 
disease is worsened or caused by the asbestos related lung 
disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since resolution of the TDIU claim is dependent, at least in 
part, on the outcome of the claim for service connection.  
Therefore a decision by the Board on the appellant's TDIU 
claim would at this point be premature.  See Harris v. 
Derwinski, 1 Vet. App 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  As the Board must remand the service 
connection claim for other reasons, the Board will defer 
consideration of the TDIU claim at this time.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the appellant for VA 
examinations to determine (1) the 
diagnosis of any asbestos related lung 
disorder(s) which may be present, and (2) 
whether any such asbestos related lung 
disorder is as likely as not etiologically 
related to the inservice exposure to 
asbestos and (3) whether any other lung 
disease is worsened or caused by the 
asbestos related lung disease.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
service connection for emphysema and TDIU 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


